Title: John Adams to John Jay, 17 Feb. 1786
From: Adams, John
To: Jay, John


          
            
              Sir
            
            

              Grosvenor Square

               Feb. 17. 1786
            
          

          At a late Levee, the King, in conversation with one of the foreign
            Ministers, was pleased to say "that the Tripoline Ambassador, refused to confer with his
            Ministers, and insisted on an Audience: but that nothing had been said at it, more than
            that Tripoli and England were at Peace, and desirous to continue so. His Majesty added,
            all he wants is a Present, and his Expences borne to Vienna and Denmark.”
          If nothing more was said, at the Audience, there are not wanting,
            Persons in England, who will find means to Stimulate this African to Stir up his
            Countrymen against american Vessells. it may reasonably be suspected that his present
            Visit is chiefly with a View to the United States: to draw them into a Treaty, of Peace,
            which implies Tribute, or at least Presents: or to obtain Aids from England to carry on
            a War against Us. feeling his Appearance here to be ominous, like that of other
            irregular Bodies, which "from their horrid hair Shake Pestilence and War” I thought at
            first to avoid him but finding that all the other foreign Ministers had made their
            visits, and that he would take amiss, a longer inattention it was judged necessary to
            call at his Door, for the form. but when the Attempt was made, which was last Evening So
            late that there was no Suspicion of his being visible, the Ambassador was announced at
            home and ready to receive the Visitant. it would Scarcely be reconcileable to the
            Dignity of Congress to read a Detail of the Ceremonies which attended the Conference: it
            would be more proper to write them to Harlequin for the Amusement of the Gay at the New
            York Theatre. It is Sufficient to say, that His Excellency made many Enquiries
            concerning America; the Climates, Soil, Heat and cold &c and observed “it is a
            very great Country; but Tripoli is at War with it.” in
            return, it was asked, how there could be War, between two nations, when there had been
            no Hostility, Injury, Insult or Provocation on either Side? His Excellency replied, that
            Turkey Tripoli, Tunis, Algiers and Morocco, were the Sovereigns of the Mediterranean,
            and that no nation could navigate that Sea, without a Treaty of Peace with them. that
            America must make such Treaties, with Tripoli, first; then with Constantinople, then
            with Algiers & Morocco, as France, England, and all the other Powers of Europe
            had done. A Secretary brought him some Papers, one of which was put into my hand. it was
            a french Translation of a Full Power from the Pacha, Dey and Regency of Tripoli, to
            treat with all the Powers of Europe, and to manage all the foreign concerns of his
            Country, without limitation of time or Place. The original Commission in his own
            Lanaguage was also produced and Shewn. it was observed that America was not named in it:
            but it was replied that the Power was universal to manage every Thing and that a Treaty
            might be made at once, or at least that Conferences might be held, and the Result
            written to Tripoli and America for further Instructions. “What time was required to
            write to Congress, and receive an Answer?” Three months, at least. “That was too long,
            but he Should remain here, Sometime. You may call here tomorrow or next day, with an
            Interpreter, and We will hear and propose Terms
          As his Excellency expected to gain by the Negotiation, as much as
            the American knew he must lose you will perceive the former was the most eager to
            promote it. When Mr Jeffersons answer to a Letter upon this
            subject Shall arrive, it will be proper to learn his Terms, but there is reason to
            believe they will be too high, for your Ministers to accept, without further
            Instructions.
          This is the Substance of a Conference, which was carried on with
            much difficulty, but with civility enough, on both Sides, in a Strange mixture of
            Italian Lingua Franca, broken French and worse English.
          This Minister appears to be a Man of good Sense and temper.
          With great Respect, I have the Honour / to be, Sir, your most
            obedient and / most humble servant

          
            
              John Adams.
            
          
        